NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50306

                Plaintiff-Appellee,             D.C. No. 2:10-cr-01236-R-TJH-2

 v.
                                                MEMORANDUM*
CHARLES DWIGHT RANSOM, Jr., AKA
CJ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Terry J. Hatter, Jr., District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Charles Dwight Ransom, Jr., appeals pro se from the district court’s orders

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i)

and motion for reconsideration. We have jurisdiction under 28 U.S.C. § 1291, and

we vacate the district court’s orders and remand.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      As Ransom acknowledged in the district court, he did not fully exhaust his

administrative remedies prior to filing his motion for compassionate release. See

18 U.S.C. § 3582(c)(1)(A) (a defendant may not file a compassionate release

motion in the district court until “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier”). While the

government does not raise this argument on appeal, it timely raised an exhaustion

objection in the district court. In an opinion issued by this court after the district

court’s decision, we made clear that a district court may not reach the merits of a

compassionate release motion if the government has properly objected in the

district court to the defendant’s failure to exhaust. See United States v. Keller, 2

F.4th 1278, 1282-83 (9th Cir. 2021) (a district court may not overlook a timely

exhaustion objection because “§ 3582(c)(1)(A)’s administrative exhaustion

requirement is mandatory and must be enforced when properly raised by the

government”).

      Unlike in Keller, the error here was not harmless because, in denying

Ransom’s motion on the merits, the district court appears to have impermissibly

treated U.S.S.G. § 1B1.13 as binding. See United States v. Aruda, 993 F.3d 797,

802 (9th Cir. 2021) (though a district court may treat U.S.S.G. § 1B1.13 as


                                           2                                      20-50306
instructive, it may not treat it as binding in assessing a compassionate release

motion filed by a prisoner). Accordingly, we vacate the district court’s orders

denying Ransom’s motion for compassionate release and subsequent motion for

reconsideration, and remand for the court to dismiss Ransom’s motions without

prejudice.

      This decision is without prejudice to Ransom filing a new, fully exhausted

motion for compassionate release on remand. If Ransom files such a motion, the

district court should follow the guidance provided by this court in Keller and

Aruda, but we express no opinion as to whether it should grant relief.

      The government’s motion to supplement the record is denied without

prejudice to any arguments it wishes to make should Ransom file a new motion for

compassionate release in the district court.

      VACATED and REMANDED.




                                          3                                    20-50306